        Case 1:15-cr-00867-RMB Document 617 Filed 03/27/20 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

      - vs –
                                                  Case No. 15 Cr. 867 (RMB)
TÜRKIYE HALK BANKASI A.S.,
  a/k/a “Halkbank,”                               NOTICE OF MOTION TO WITHDRAW AS
                                                  COUNSEL BY KING & SPALDING LLP
         Defendant.




       PLEASE TAKE NOTICE that, upon the accompanying Declaration of Andrew C. Hruska

dated March 27, 2020, King & Spalding LLP (“K&S”) moves this Court before the Honorable

Richard Berman, at the United States Courthouse for the Southern District of New York, located

at 500 Pearl Street, New York, NY 10007, pursuant to this Court’s Local Rule 1.4, for an Order

permitting K&S to withdraw as counsel for Halkbank in the above-captioned matter.




                                                                 /s/ Andrew C. Hruska
                                                                 Andrew C. Hruska
                                                                 William F. Johnson
                                                                 Katherine Kirkpatrick
                                                                 Jacob Gerber
                                                                 KING & SPALDING LLP
                                                                 1185 Avenue of the Americas
                                                                 New York, NY 10036
                                                                 (212) 556-2100
                                                                 Withdrawing Attorneys for
                                                                 Defendant Halkbank
